DETAILED ACTION
Applicant's amendment and arguments filed 7/27/2022 regarding the previous 103 rejections of claims 1, 3, 5, and 19 have been fully considered and are persuasive due to the amendment of the claims.  Therefore, the previous 103 rejections of claims 1, 3, 5, and 19 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikishima et al. (EP 2481784, as submitted by Applicant in IDS form, hereinafter Ikishima) in view of Kuwata et al. (US 2009/0053542, hereinafter Kuwata), Zhao et al. (CN 103904276 wherein US 2015/0280197 is the English PgPub of the CN document, hereinafter Zhao), and Hwang et al. (WO 2014077647 wherein US 2015/0270524 is the English translation of the WO document, hereinafter Hwang).
Regarding claims 1 and 19, Ikishima discloses a nonaqueous battery comprising an insulating tape for a nonaqueous battery (Abstract, Fig. 2), comprising: a base material (10 in Fig. 2 and para. 17) with an insulating layer (30 in Fig. 2 and para. 17); and a pressure-sensitive adhesive layer arranged on at least one side of the base material with the insulating layer (20 in Fig. 2 and para. 17), wherein the pressure-sensitive adhesive layer, and the base material and the pressure-sensitive adhesive layer contains an insulating inorganic filler (para. 40 wherein the pressure sensitive layer (20) has an inorganic filler of magnesium oxide) and wherein the insulating layer contains an insulating inorganic filler (para. 17, 40 wherein the insulating layer (30) has an inorganic filler of magnesium oxide). Ikishima further discloses that the pressure-sensitive adhesive layer contains polyisobutylene rubber (para. 45 where the pressure-sensitive adhesive layer contains a softening agent of a polyisobutylene rubber). Ikishima further discloses wherein when the insulating tape for a nonaqueous battery is immersed in the following nonaqueous electrolytic solution A containing a predetermined electrolyte and a predetermined solvent, and is left to stand for 72 hours, an amount of a gas of 0.3mg to less than 1mg of the insulating inorganic filler is fully capable of being produced from the nonaqueous electrolytic solution A with the tape being immersed:  wherein nonaqueous electrolytic solution A has a electrolyte: 1.4 M LiPF.sub.6 solvent: a mixed solvent of ethylene carbonate and diethyl carbonate; ethylene carbonate:diethyl carbonate (volume ratio)=1:2 and a liquid temperature: 85.degree C. (Abstract para. 17).  However, Ikishima does not specifically disclose that the amount of inorganic filler is from 10 parts by weight to 200 parts by weight with respect to 100 parts by weight of the pressure sensitive adhesive layer.  Ikishima does disclose optimizing the amounts of inorganic filler and polyolefin in order to get a desired adhesion and a desired storage modulus of the film (Ikishima para. 39, 40).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to optimizing the amounts of inorganic filler and polyolefin wherein the amount of inorganic filler is from 10 parts by weight to 200 parts by weight with respect to 100 parts by weight of the pressure sensitive adhesive layer in order to get a desired optimal adhesion and a desired optimal storage modulus of the film.  “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regarding the limitation wherein when the insulating tape for a nonaqueous battery is immersed in the following nonaqueous electrolytic solution A containing a predetermined electrolyte and a predetermined solvent, and is left to stand for 72 hours, an amount of a gas of 0.3mg to less than 1mg of the insulating inorganic filler is fully capable of being produced from the nonaqueous electrolytic solution A with the tape of optimized Ikishima being immersed:  wherein nonaqueous electrolytic solution A has a electrolyte: 1.4 M LiPF.sub.6 solvent: a mixed solvent of ethylene carbonate and diethyl carbonate; ethylene carbonate:diethyl carbonate (volume ratio)=1:2 and a liquid temperature: 85C (Abstract para. 17). Ikishima does not specifically disclose that the inorganic particles the insulating inorganic filler is surface treated with one of a higher fatty acid, an anionic surfactant, a phosphoric acid ester, a silane coupling agent, a titanate coupling agent, and a fatty acid ester of a polyhydric alcohol.  And have a BET specific area of 200m2/g or less, but Ikishima discloses that it would be obvious to optimize the amounts and sizes of the particle sizes in order to get a desired optimal adhesion and a desired optimal storage modulus of the film (Ikishima para. 39, 40), furthermore Kuwata discloses an example of optimally using filler of inorganic magnesium particles with a BET surface area of 154 m2/g mixed with a polyolefin in an insulating adhesive (Example 18 para. 182-184) , Therefore it would be obvious to one of ordinary skill in the art at the time of filing to optimizing the inorganic particles to have a BET specific area of 200m2/g or less in order to get a desired optimal adhesion and a desired optimal storage modulus of the film.
The combination of Ikishima and Kuwata still does not disclose wherein the insulating inorganic filler is surface treated with one of a higher fatty acid, an anionic surfactant, a phosphoric acid ester, a silane coupling agent, a titanate coupling agent, and a fatty acid ester of a polyhydric alcohol.  Zhao discloses materials in a battery which are pressure sensitive adhesive insulating layers comprising magnesium oxide (same insulating material inorganic filler as Ikishima) wherein the magnesium oxide is surface treated/modified with a surface modifying agent of a mixture of sorbic acid and titanate in order to improve the adhesive force of the adhesive layer. (Zhao Abstract para. 18, 27-29, and 78).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to surface treat Ikishima’s insulating inorganic filler of magnesium oxide with a surface modifying agent of a mixture of sorbic acid and titanate in order to improve the adhesive force of the pressure sensitive adhesive layer.
The combination of Ikishima, Kuwata, and Zhao still does not disclose wherein the pressure sensitive adhesive layer has an acrylic polymer having on a side thereof an alkyl group having 4 or more carbon atoms.  Hwang discloses having utilizing an acrylic polymer in a nonaqueous battery having on a side thereof an alkyl group having 1-14 carbon atoms in a pressure sensitive adhesive layer in order to optimize the peeling strength of the pressure sensitive adhesive in order to suitably withstand stress induced by deformation (Hwang para. 25, 28-32).  Therefore, it would be obvious to include an acrylic polymer in the pressure sensitive layer of modified Ikishima to optimally have an alkyl group having 4 or more carbon atoms in order to optimize the peeling strength of the pressure sensitive adhesive in order to suitably withstand stress induced by deformation.  “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In claim 1, regarding the functional limitations the insulating tape producing gas when immersed in an electrolyte, the Examiner is treating these limitations as "capable of" limitations. It has been held that in apparatus claims a recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform (see MPEP 2114).
Claim 1 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claims 3 and 5, the combination of Ikishima, Kuwata, Zhao, and Hwang discloses the insulating tape of claim 1 as shown above and the combination of Ikishima, Kuwata, Zhao, and Hwang further discloses wherein the inorganic filler comprises magnesium oxide (Fig. 2 and para. 17, 40 wherein the pressure sensitive layer (20) and the insulating layer (30) has an insulating inorganic filler of magnesium oxide).
Response to Arguments
Applicant's amendment and arguments filed 7/27/2022 regarding the previous 103 rejections of claims 1, 3, 5, and 19 have been fully considered and are persuasive due to the amendment of the claims.  Therefore, the previous 103 rejections of claims 1, 3, 5, and 19 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729